Citation Nr: 1640651	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  15-17 480	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating for right shoulder degenerative arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial disability rating for left shoulder degenerative arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1953 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In July 2013, the Veteran filed a notice of disagreement (NOD) against the initial ratings assigned for service-connected shoulder disabilities.  The AOJ issued a Statement of the Case (SOC) in February 2014, which addressed solely the right shoulder disability.  The Veteran filed a timely substantive appeal later in February 2014.  With regard to the left shoulder, the AOJ issued a SOC in April 2015, against which the Veteran filed a timely May 2015 substantive appeal.  Based on the foregoing, the initial ratings awarded in June 2013, effective from the Veteran's original service connection claim in July 2004, are currently on appeal.   

The Veteran has asserted that his service-connected disability renders him unemployable.  When the question of employability is raised by the record, a TDIU claim is part and parcel of an increased rating claim.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, a TDIU claim is properly before the Board. 

The record consists entirely of electronic claims files.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA compensation examination of his shoulders in June 2014.  In his July 2014 notice of disagreement, the Veteran took issue with the examination, indicating that it did not accurately reflect the amount of pain he had been in with any kind of movement or pressure.  In an August 2016 appellate brief, the Veteran's representative reiterated that the shoulder disabilities are worse than is indicated by the June 2014 VA report.  The representative also requested a new VA examination in the event the Board did not award higher ratings.  As it appears that the Veteran's shoulder disability may have worsened since the most recent examination, a remand for a new examination is appropriate here.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  


While on remand, any outstanding VA treatment records should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since October 2014.  

2.  Schedule the Veteran for a VA examination into his claims for higher initial ratings for bilateral shoulder disability.  Any indicated tests should be accomplished, to include the determination as to whether x-rays are required.  The examiner should review the record prior to examination.  The examiner is asked to provide a report addressing the current severity of both shoulder disabilities.  

In particular, the examiner should provide evidence regarding the Veteran's range of motion on forward flexion and abduction, and the points at which pain limits his motion.  NOTE: The joints involved must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

 3.  After all the above development has been completed, readjudicate the claims on appeal, to include entitlement to TDIU, as inferred based on the Veteran's statements regarding shoulder disability.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

